Citation Nr: 1526549	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-21 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for a right ankle condition, to include as secondary to a left knee condition.

3.  Entitlement to service connection for a right foot condition, to include as secondary to a left knee condition.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to August 1956.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.

The Veteran contends that he twisted his left knee in basic training.  The Veteran also asserts that after basic training, while at a radio repair school for six-months, he reinjured his left knee due to daily four-mile long marches.  The Veteran contends that after discharge from service in 1956, he continued to experience pain, swelling, and locking in his left knee, which resulted in knee surgery in 1961.  The Veteran also contends that his left knee continued to hurt after the surgery and that he used his right leg and foot to relieve the pain, which resulted in his current right ankle and foot conditions.  See July 2011 Statement in Support of Claim.  

As an initial matter, the Board notes that the Veteran's service treatment records are fire-related (i.e., destroyed or damaged by a fire at the National Personnel Records Center (NPRC) facility in 1973).  Upon VA's records request for service treatment records, an NPRC response stated that "Record is fire-related.  The original [service treatment records] are moldy or brittle and cannot be mailed.  Instead we are furnishing copies."  Additionally, in correspondence dated in May 2011, the NPRC informed the Veteran that his records were "located in the area that suffered the most damage in the fire," and that while a portion of the record was among those recovered, it was damaged in the fire.  Copies of all available records were mailed and are associated with the claims file; however, to the extent that some of these records are partially burned and illegible, the Board recognizes that VA's duty to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule is heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

During his September 1954 induction examination, the Veteran reported no knee problems, and his lower extremities were clinically evaluated as normal.  On a separation Report of Medical History dated on July 17, 1956, the Veteran reported having a "trick" or locked knee.  On the associated separation examination report, the Veteran's lower extremities were clinically evaluated as normal.  

Two weeks later, on July 31, 1956, the Veteran reported intermittent trouble in his left knee since a 1950 football injury.  He reported pain when standing for long periods of time, weakness, occasional swelling, and giving way.  On examination, there was no swelling, but there was slight to moderate lateral instability.  An x-ray showed an area of rounded lucency, in the upper portion of the patella, suggestive of a small bone cyst.  An August 1956 report shows that the Veteran was placed on a no prolonged marching or standing profile due to instability of the left knee.  The signing medical officer indicated that the Veteran's knee condition was considered to be permanent.  

In numerous lay statements, the Veteran reported that he continued to experience pain in his left knee after discharge and that he had surgery on his left knee in June 1961.  The Veteran submitted lay statements from family and friends attesting to the Veteran's continuing left knee pain after service.  The Veteran also submitted copies of payment records and a cancelled check dated in 1961, which shows payments to Dr. W.H. of the Raleigh Orthopaedic Clinic.  In a May 2011 letter, the Veteran's current physician reported that the Veteran "first came to our clinic in 1960 and was treated by Dr. [W.H.], undergoing a partial medial meniscectomy at that time."  The physician also indicated that "[s]ince the time of his first surgery, [the Veteran] experiences flare ups which included pain and swelling, and the development of a large cyst on the left knee."  

Post-service treatment records show that the Veteran reported increasing pain and swelling of his left knee in August 2006.  He was diagnosed with degenerative arthritis and a large cyst of the left tibia.  The Veteran underwent a total left knee replacement and excision of the large cyst in February 2007.  In January 2011, the Veteran reported swelling in his left knee, and the impression was left knee effusion.  Regarding the Veteran's right foot and ankle, post-service treatment records show complaints of pain and diagnoses of a right ankle ganglion cyst and advanced talonavicular degenerative disease.  See October 2011 Private Treatment Record.

The Veteran was afforded a VA examination in September 2011.  The Veteran reported that he twisted his left knee in 1954 and that subsequent marching continued to hurt his knees.  He indicated that after service, he worked for the Department of Forestry, where he walked on uneven ground.  The Veteran also reported that his left knee pain was ongoing and that he experienced right foot pain "as he was putting more pressure on the right foot."  The examiner diagnosed the Veteran with left knee total replacement and osteoarthritis of the knee joint. 

In the medical opinion section of the examination report, the examiner stated as conclusions that (1) "the current left knee condition is as at least as likely as not due to or had it's [sic] onset with the left knee that was first treated during the [V]eteran's military service" and (2) "the current left knee condition is at least as likely as not permanently aggravated by the initial knee condition that was first treated during the [V]eteran's military service."

Next, the examiner listed as "evidence" the following: (1) the August 1956 service treatment record showing that the Veteran was seen after twisting his left knee and an x-ray was negative; (2) 50 years later, the Veteran had a left total knee replacement due to severe osteoarthritis; (3) current x-rays show that the Veteran has severe bilateral osteoarthritis; (4) at the time of the left knee replacement, he also had a large tibia cyst; and (5) the "Veteran worked for almost 20 years in the forestry outdoor job on his feet on uneven ground most likely causing his knee condition than his time in military duty."

Finally, in a "rationale" section, the examiner opined that "[i]t is unlikely that the injury that was a mild twist 50 years ago caused his severe osteoarthritis that is present on both the knees resulting in replacement of his left knee."  

As to the Veteran's right foot and right leg conditions, which the examiner diagnosed as ganglion cyst of the right tendon sheath, the examiner opined that it was as least as likely as not caused by, and permanently aggravated beyond natural progression by, the left knee condition.  

The RO sought clarification of this opinion, and in December 2011, the same VA examiner opined that the "current right ankle condition claimed as right foot and right leg condition is at least as likely as not due to or had its onset with the left knee that was first treated during the [V]eteran's military service 50 years ago."  In the rationale section, the examiner explained that it "is unlikely that the left knee injury that was a mild twist 50 years ago caused his severe osteoarthritis that is present on both the knees resulting in replacement of his left knee AND right ankle condition claimed as right foot and right leg condition."  The examiner also explained that ganglion cysts are generally formed with prolonged use, and the Veteran worked for almost 20 years in an outdoor job on his feet on uneven ground.

When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the September 2011 VA examination report and December 2011 addendum are inadequate.  As an initial matter, the opinions expressed by the examiner are confusing and contradictory.  Specifically, the examiner opined that the Veteran's current left knee condition is at least as likely as not due to the in-service knee injury, but then in the evidence and rationale sections of the report, the examiner reaches an opposite conclusion and finds that the current left knee condition is more likely due to the Veteran's civilian occupation.  Similarly, the examiner appears to opine that the Veteran's right foot and leg conditions are due to the Veteran's left knee condition, but then appears to opine that they are actually due to other factors.  

Additionally, the examiner's statements regarding the Veteran's post-service knee symptoms and treatment are inaccurate and reflect a less than thorough review of the evidence.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  In this regard, the examiner indicated that the Veteran did not have any post-service knee surgeries until his 2007 knee replacement.  As noted above, the record reflects that the Veteran underwent a partial medial meniscectomy within five years of service discharge.  Moreover, the examiner's statement that the Veteran's left knee x-rays in service were normal is contrary to the evidence of record, which shows that the Veteran had x-ray evidence of a small cyst on his left knee in service.  Finally, the examiner did not consider or comment on the numerous lay statements of record indicating that the Veteran continued to experience knee pain after service discharge.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).

Without further clarification, the Board cannot determine whether the Veteran's left knee condition had its onset in service or is otherwise related to active service, or whether the Veteran's currently diagnosed right foot and leg conditions are caused or aggravated by the left knee condition.  See Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As the RO already attempted to obtain an addendum opinion from the September 2011 examiner, the Board finds that, on remand, a new VA medical opinion should be obtained in order to determine the etiology of the Veteran's currently diagnosed left knee and right foot and leg conditions.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision"); 38 C.F.R. § 4.2 (2014) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Remand is also necessary to obtain private treatment records.  Specifically, the Veteran reported that after discharge, he sought treatment for left knee pain and had surgery on his left knee in 1961.  See July 2011 Statement in Support of Claim.  However, there is no indication that the RO attempted to obtain these records.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As the Veteran identified medical evidence that may be pertinent to his appeal, an attempt should be made to obtain those records on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers who have treated him for a left knee condition and a right foot and ankle condition.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.  In particular, attempt to obtain all of his records from Dr. W.H. at the Raleigh Orthopaedic Clinic detailing treatment for a left knee condition in 1960 and 1961. 

All attempts to locate these records must be documented in the claims folder.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

2. After all available records have been associated with the claims file, obtain a VA medical opinion from an examiner other than the September 2011/December 2011 examiner, to determine the etiology of the Veteran's left knee and right foot/ankle conditions.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed.

The examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed left knee condition, to include osteoarthrosis, had its onset in service or is related to any in-service disease, event, or injury, to include the Veteran's report of twisting his knee in basic training, prolonged marching, and the in-service treatment for left knee instability in July and August 1956.  In so opining, the examiner should address the likelihood that an injury such as the one described by the Veteran could have caused the Veteran's documented left knee disabilities, including those documented in the private treatment records from Raleigh Orthopaedic Clinic and the September 2011 VA examination report.

The examiner should also specifically state whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran had arthritis of the left knee in service or within one year of his service discharge in August 1956.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed right foot and ankle conditions, to include right ankle ganglion cyst and advanced talonavicular degenerative disease, were (1) caused by or (2) aggravated by the Veteran's left knee condition.  If such aggravation is found, the examiner should determine: (a) the baseline manifestations of the Veteran's right foot or right ankle condition absent the effect of aggravation, and (b) the increased manifestations that are proximately due to the left knee condition.  The Veteran contends that his right foot and right ankle conditions are caused by favoring his right leg due to pain in his left knee.  

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the service treatment records documenting treatment for a left knee injury in 1956, the July 1956 x-ray report showing evidence of left knee cyst, the August 1956 profile report indicating that the Veteran's knee condition was permanent, the May 2011 letter from the Veteran's treating physician indicating that the Veteran was treated for left knee pain in 1960 and underwent a partial medial meniscectomy, private treatment records showing treatment for a left knee condition and a right foot/ankle condition, the Veteran's statements regarding left knee pain in service and since discharge, and the lay statements submitted by his friends and family regarding left knee pain immediately after service discharge.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




